Exhibit 10.6

CONSENT AND TWENTY-FIRST AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND TWENTY-FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of June 26, 2013, by and among Dialogic Corporation, a
British Columbia corporation (“Borrower”), Dialogic Inc., a Delaware corporation
formerly known as Veraz Networks, Inc. (“Parent”), Wells Fargo Foothill Canada
ULC, an unlimited corporation existing under the laws of Alberta, as
administrative agent for the Lenders (“Administrative Agent”), and the financial
institutions named as lenders on the signature pages hereto (the “Lenders”).

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower and Parent have informed Administrative Agent and the Lenders
that Borrower and/or certain of its Subsidiaries desire to sell certain patents
and patent applications owned by Borrower or such Subsidiary in one or more
sales transactions;

WHEREAS, pursuant to that certain Consent to Credit Agreement, dated as of
May 20, 2013, by and among Borrower, Parent, Administrative Agent and Required
Lenders, on or prior to June 30, 2013, Borrower is required to deliver to
Administrative Agent the items set forth in clauses (b) and (c) to Schedule 5.3
of the Credit Agreement (the “Q1 Financial Reports”), and evidence that Borrower
has filed a 10-Q for Borrower’s fiscal quarter ending on March 31, 2013 pursuant
to the terms of Section 5.24 of the Credit Agreement (the “Q1 10-Q”); and

WHEREAS, Borrower and Parent have requested that Administrative Agent and
Required Lenders (i) extend the date by which Borrower is required to deliver to
Administrative Agent the Q1 Financial Reports and evidence that Borrower has
filed the Q1 Q1 until July 3I, 2013 (together, the “Q1 Extensions”), and
(ii) amend the Credit Agreement in certain respects and, subject to the terms
and conditions specified herein, Borrower, Parent and Required Lenders have
agreed to do so as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

I. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Consent. Subject to the satisfaction of the conditions set forth in Section 4
below and in reliance upon the representations and warranties set forth in
Section 5 below, Required Lenders hereby consent to the Q1 Extensions. The
failure to deliver the Q1 Financial Reports and evidence that the Q1 10-Q has
been filed on or before July 3I, 20I3 shall constitute an immediate Event of
Default. The foregoing consent shall not constitute (x) a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, (y) a waiver of, or consent to, any breach of, or any Event
of Default under, the Credit Agreement or any other Loan Document or (z) a
waiver, release or limitation upon the exercise by Administrative Agent or any
Lender of any of its rights, legal or equitable, under the



--------------------------------------------------------------------------------

Credit Agreement, the other Loan Documents and applicable law, all of which are
hereby reserved.

3. Amendments. Subject to the satisfaction of the conditions set forth in
Section 4 below and in reliance on the representations and warranties set forth
in Section 5 below, the Credit Agreement is hereby amended as follows:

(a) Section 4.15 of the Credit Agreement is hereby amended by amending and
restating the second sentence therein to read as follows:

“Attached hereto as Schedule 4.15 (as updated from time to time as provided in
Section 5.21) is a true, correct, and complete listing of all registered
patents, filed and pending patent applications, registered trademarks, filed and
pending trademark applications and registered copyrights as to which Parent or
one of its Subsidiaries is the owner, provided that Schedule 4.15 does not
reflect the disposition of any patents or filed and pending patent applications
which are Permitted Dispositions.”

(b) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of “Availability Block” as follows:

“Availability Block” means an availability block in the amount of $600,000,
which amount shall increase by an additional $100,000 on July 1, 2013 and on the
first day of each Fiscal Quarter thereafter.

(c) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating clause (e) of the definition of “Permitted Disposition” as follows:

“(e) sale or disposition of: United States patent numbers 5,812,819, 5,598,536,
7,406,696, 7,885,272, 8,286,190, 6,047,327, 7,958,442, 5,815,669, 6,023,470,
6,393,515, 6,034,965, 6,141,329, 6,631,132, 6,219,395, 6,515,985, 6,278,995,
6,295,532, 7,310,342, 6,378,017, 6,952,407, 6,226,303, 6,396,851, 6,343,086,
7,155,385, 6,757,259, 7,417,982, 7,113,580, 6,920,143, 7,149,287, 5,459,781,
5,825,854, 6,542,584, 6,438,224, 7,298,830, 7,174,006, 6,829,335, and 7,095,827
and United States pending patent application number 13/097,531 (published as
US20110209047), as well as any and all equivalent, counterpart, or corresponding
foreign patents and foreign patent applications related to any such United
States patent and/or United States patent application,”

4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of the following conditions (each in form and
substance satisfactory to Administrative Agent):

(a) each party hereto shall have executed and delivered this Amendment to
Administrative Agent;

 

-2



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received fully executed copies of the
Consent and Reaffirmation attached hereto;

(c) Administrative Agent shall have received a fully executed copy of a Consent
to the Term Loan Credit Agreement (the “Term Loan Consent”), dated as of the
date hereof, and the transactions contemplated thereunder shall have been
consummated in accordance with the terms of such amendment; and

(d) no Default or Event of Default shall have occurred and be continuing.

5. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and the Lenders:

(a) after giving effect to this Amendment and the Term Loan Consent, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct on and as of the date of this Amendment, in
each case as if made on and as of such date, except (i) to the extent such
representations and warranties expressly refer to an earlier date (in which case
such representations and warranties were true and correct in all material
respects (unless otherwise qualified by materiality, Material Adverse Changes or
a dollar threshold, in which case they shall be true in all respects) on and as
of such earlier date and (ii) to the extent that any Schedule relating to any
such representation and warranty was not required to be updated pursuant to the
terms of the Credit Agreement (it being understood that the Administrative Agent
has not requested any such update);

(b) after giving effect to this Amendment and the Term Loan Consent, no Default
or Event of Default has occurred and is continuing; and

(c) this Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms.

6. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Subsidiary
of Parent, on behalf of itself, its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent, Lenders, Wells Fargo, Wells
Fargo Capital Finance, LLC, Wells Fargo Capital Finance, Inc., Wells Fargo Bank,
N.A. and their successors and assigns, and their present and former
shareholders, predecessors, directors, officers, attorneys, employees, agents
and other representatives and their affiliates, subsidiaries and divisions
engaged in the provision of financial services to Borrower and any of its
subsidiaries (Administrative Agent, each Lender, Wells Fargo, Wells Fargo
Capital Finance, LLC, Wells Fargo Capital Finance, Inc., Wells Fargo Bank, N.A.
and all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever

 

-3



--------------------------------------------------------------------------------

(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Parent or such Subsidiary or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which has arisen at any time on or prior to
the date of this Amendment for or on account of, or in relation to, or in any
way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Parent and each Subsidiary of Parent understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Each of Parent and each Subsidiary of Parent agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

7. Miscellaneous.

(a) Expenses. Each of Parent and each Subsidiary of Parent agrees to pay on
demand all costs and expenses of Administrative Agent (including the reasonable
fees and expenses of outside counsel for Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the province of Ontario, Canada.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[Signature page follows]

 

-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

DIALOGIC CORPORATION, a British

Columbia corporation

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

DIALOGIC, INC., a Delaware corporation formerly known as Veraz Networks, Inc.

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Secretary

WELLS FARGO FOOTHILL CANADA ULC, as

Administrative Agent and as a Lender

/s/ Domenic Cosentino

Name: Domenic Cosentino

Title: Vice President

Signature Page to Consent and Twenty-First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Dialogic (US) Inc., formerly known as Dialogic Inc. (“Dialogic US”), Cantata
Technology, Inc. (“Cantata”), Dialogic Distribution Limited (“Dialogic
Ireland”), Dialogic Networks (Israel) Ltd. (“Dialogic Israel”) and Dialogic do
Brasil Comercio de Equipamentos Para Telecomunicacao Ltda., formerly known as
Veraz Networks Do Brasil Comercio De Equipamentos Para Telecomunicacao Ltda.
(“Dialogic Brazil”; Dialogic US, Cantata, Dialogic Ireland, Dialogic Israel and
Dialogic Brazil are each, individually, a “Guarantor” and, collectively, the
“Guarantors”) each hereby (i) acknowledges receipt of a copy of the foregoing
Consent and Twenty-First Amendment to Credit Agreement (the “Amendment”;
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in that certain Credit Agreement dated as of March 5,
2008 (as amended through the date hereof) by and among Dialogic Inc., formerly
known as Veraz Networks, Inc., Dialogic Corporation, Wells Fargo Foothill Canada
ULC, as administrative agent for the Lenders (in such capacity, “Administrative
Agent”), and the lenders from time to time party thereto (the “Lenders”)),
(ii) consents to Borrower’s execution and delivery of the Amendment;
(iii) agrees to be bound by the Amendment (including without limitation,
Sections 6 and 7(a) thereof); (iv) affirms that nothing contained in the
Amendment shall modify in any respect whatsoever any Loan Document to which it
is a party except as expressly set forth therein; and (v) reaffirms its
obligations under each of the other Loan Documents to which it is a party
(collectively, the “Reaffirmed Loan Documents”). Although each Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that neither Administrative Agent nor the
Lenders have any obligation to inform any Guarantor of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

DIALOGIC (US) INC.,

a Delaware corporation formerly known as Dialogic Inc.

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Secretary

CANTATA TECHNOLOGY, INC.,

a Massachusetts corporation

/s/ Anthony Housefather

By: Anthony Housefather

Title: Director

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

/s/ Anthony Housefather

By: Anthony Housefather

Title: Director

SIGNED SEALED AND DELIVERED AS A

DEED

/s/ Anthony Housefather

Anthony Housefather

the attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

Witness: /s/ Stephen Becker

Print Name: Stephen Becker

Print Address:

6700, Cote-de-Liesse Road Suite 100

Saint-Laurent, Quebec H4T 2B5 Canada

Signature Page to Consent and Reaffirmation to Consent and Twenty-First
Amendment to Credit Agreement



--------------------------------------------------------------------------------

DIALOG IC NETWORKS (ISRAEL) LTD.,

a limited liability company incorporated

under the laws of Israel

/s/ Anthony Housefather

Name: Anthony Housefather

Title: Director

DIALOGIC DO BRASIL COMERCIO

DE EQUIPAMENTOS PARA

TELECOMUNICACAO LTDA., a limited

liability company duly organized and existing under the laws of Brazil, f/k/a
Veraz

Networks Do Brasil Comercio De

Equipamentos Para Telecomunicacao Ltda.

/s/ Anthony Housefather

Name: Anthony Housefather

Title: EVP, Corporate Affairs and General

Counsel

Signature Page to Consent and Reaffirmation to Consent and Twenty-First
Amendment to Credit Agreement